Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 1 of 19




                          EXHIBIT B
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 2 of 19




                               DECREE NO. 3
                              (Original Spanish)
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 3 of 19



          PRESIDENCIA (E) DE LA REPÚBLICA BOLIVARIANA DE
                             VENEZUELA


       ___________________________________________________________
       Decreto Nº 3             Caracas, cuatro (4) de abril de 2019




                    JUAN GERARDO GUAIDÓ MÁRQUEZ
        Presidente de la Asamblea Nacional y encargado de la Presidencia
                                de la República



       En ejecución de las atribuciones derivadas de los artículos 233, 236
       numerales 1, 2 y 11 y 333 de la Constitución, en concordancia con lo
       previsto en los artículos 14, 15, literal “a” y 34 del Estatuto que rige la
       transición a la democracia para restablecer la vigencia de la Constitución de
       la República Bolivariana de Venezuela, en los artículos 103, 108 y 118 de
       la Ley Orgánica de la Administración Pública y en el artículo 30 de la
       Ley Orgánica de Hidrocarburos,

                                  CONSIDERANDO

       Que el 8 de febrero de 2019 se creó la junta administradora ad-hoc de
       Petróleos de Venezuela, S.A. (PDVSA), para representar a esa
       sociedad como accionista de PDV Holding, Inc. a los fines de lograr
       la designación de la nueva junta directiva de Citgo Petroleum
       Corporation;

                                  CONSIDERANDO

       Que luego de la creación de esa junta administradora ad-hoc, ha
       quedado en evidencia la necesidad de adoptar nuevas acciones con
       el fin de proteger los activos del Estado venezolano en el extranjero
       controlados directa o indirectamente por PDVSA, para dar
       cumplimiento a lo dispuesto en el Estatuto que rige la transición a la
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 4 of 19
       2


       democracia para restablecer la vigencia de la Constitución de la República
       Bolivariana de Venezuela;


                                 CONSIDERANDO

       Que la cleptocracia y las políticas predatorias del régimen
       usurpador de la presidencia de la República constituyen un riesgo
       para la protección de activos de Venezuela en el extranjero,
       necesarios para la recuperación económica y la atención de la crisis
       humanitaria compleja;

                                 CONSIDERANDO

       Que a pesar de que el régimen usurpador de la presidencia de la
       República aún retiene ilegítimamente el control de las instancias
       naturales que permiten cumplir con los deberes formales que la
       legislación comercial venezolana requiere, de conformidad con el
       literal “a” del artículo 15 del Estatuto que rige la transición a la
       democracia para restablecer la vigencia de la Constitución de la República
       Bolivariana de Venezuela, en concordancia con su artículo 34, la
       Asamblea Nacional está plenamente facultada para autorizar la
       designación de juntas administradoras ad-hoc que asuman la
       dirección y administración de empresas del Estado y en general,
       adoptar las medidas necesarias para el control y protección de sus
       activos;

                                 CONSIDERANDO

       Que para cumplir con los anteriores objetivos, es necesario
       reorganizar la junta administradora ad-hoc creada el pasado 8 de
       febrero de 2019 y atribuirle nuevas competencias y deberes;
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 5 of 19
       3


       Dicto el siguiente


        DECRETO SOBRE LAS REGLAS ESPECIALES QUE REGULAN LA
          JUNTA ADMINISTRADORA AD-HOC DE PETRÓLEOS DE
           VENEZUELA, S.A. (PDVSA) Y SUS EMPRESAS FILIALES




                              CAPÍTULO I
           DE LAS FUNCIONES DE LA JUNTA ADMINISTRADORA AD-
            HOC DE PETRÓLEOS DE VENEZUELA, S.A.(PDVSA) Y SUS
                          EMPRESAS FILIALES


       Artículo 1. La junta administradora ad-hoc de Petróleos de
       Venezuela, S.A. (PDVSA) creada el 8 de febrero de 2019 se regirá
       por las disposiciones contenidas en el presente Decreto.

       Artículo 2. La junta administradora ad-hoc ejercerá todas las
       facultades que, de conformidad con la Ley, Estatutos y demás
       regulaciones, corresponden a la asamblea de accionistas, junta
       directiva y presidencia de Petróleos de Venezuela, S.A. (PDVSA) y
       de sus empresas filiales constituidas en Venezuela, para el ejercicio
       de los siguientes derechos:

            1.     Adoptar todas las decisiones necesarias para designar a
            las juntas directivas y demás administradores de las filiales de
            PDVSA constituidas en el extranjero, representando para ello a
            PDVSA y sus empresas filiales en las correspondientes
            asambleas de accionistas, de acuerdo con lo establecido en el
            artículo 3.

            2.     Ordenar pagos para extinguir obligaciones de PDVSA
            relacionadas con bonos o deuda emita por ésta de acuerdo con
            lo establecido en el artículo 4.

            3.       Ejercer la representación legal de PDVSA y sus empresas
            filiales a los fines indicados en el artículo 5.
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 6 of 19
       4


       Se entiende por empresa filial:

              1.   Toda sociedad mercantil controlada por PDVSA.

              2. Toda sociedad en la cual cualquier sociedad controlada
              por PDVSA sea a su vez accionista de control.

              3. Cualquier otra sociedad en la cual sea accionista de
              control cualquier sociedad controlada por las sociedades
              mencionadas en estos numerales, con independencia del
              grado de control.

       Por control se entiende toda participación igual o superior al
       cincuenta por ciento (50%) del capital social, o bien la tenencia de
       acciones que, aunque representen una participación inferior al
       cincuenta por ciento (50%) en el capital social, de acuerdo con los
       estatutos de dicha sociedad, otorguen a su tenedor derechos
       especiales de control en la administración. Las empresas mixtas
       conformadas en el marco de la Ley Orgánica de Hidrocarburos
       quedan exceptuadas de esta definición.

       Artículo 3. A los fines del ejercicio del derecho definido en el
       artículo 2.1, la junta administradora ad-hoc de PDVSA realizará las
       siguientes acciones:

               1. Ejercer la representación de PDVSA y sus empresas
               filiales constituidas en Venezuela en la asamblea de
               accionistas de sus empresas filiales constituidas en el
               extranjero, especialmente a los fines de adoptar todas las
               decisiones que permitan designar a las juntas directivas y
               demás administradores de estas empresas filiales
               constituidas en el extranjero.       A tal fin, la junta
               administradora ad-hoc tendrá todas las atribuciones que
               corresponden a la asamblea de accionistas, juntas directivas
               y presidencias de PDVSA y sus empresas filiales
               constituidas en Venezuela.

               2. A los fines previstos en el numeral anterior, se cumplirán
               con los controles derivados del artículo 15 literal “a” del
               Estatuto que rige la transición a la democracia para restablecer la
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 7 of 19
       5


               vigencia de la Constitución de la República Bolivariana de
               Venezuela.

               3. De manera especial, y sin perjuicio de las demás
               facultades aquí señaladas, la junta administradora ad-hoc
               ejercerá la representación de PDVSA y de sus empresas
               filiales constituidas en Venezuela que sean accionistas de las
               siguientes empresas filiales constituidas en el extranjero, a
               los fines de designar a sus administradores y miembros de
               su junta directiva:

                        a)    PDVSA Argentina, S.A., sociedad mercantil
                        constituida en República Argentina. Para este fin,
                        la junta administradora ad-hoc ejercerá los derechos
                        que corresponden a la asamblea de accionistas,
                        juntas directivas y presidencia de PDVSA y sus
                        empresas filiales constituidas en Venezuela que
                        sean accionistas de PDVSA Argentina, S.A.,
                        incluyendo a las siguientes sociedades mercantiles:
                        PDVSA América, S.A., PDV Sur, S.A., PDV
                        Andina, S.A., Deltaven, S.A., y cualquier otra
                        sociedad constituida en Venezuela que sea filial de
                        PDVSA.

                        b)    Propernyn, B.V. y PDV Europa, B.V.,
                        sociedades mercantiles constituidas en Holanda y
                        cuyas acciones son en un cien por ciento (100%)
                        propiedad de PDVSA. La designación de los
                        administradores y miembros de la junta directiva
                        de esas sociedades permitirá designar a los
                        administradores y miembros de la junta directiva
                        de la sociedad mercantil AB Nynas Petroleum,
                        constituida en el Reino de Suecia.

                        c)    PDVSA Isla Curaçao B.V., sociedad mercantil
                        constituida en Curazao.

                  4.     Dejando a salvo lo antes señalado, la junta
                  administradora ad-hoc ejercerá todas las facultades que
                  corresponde a la asamblea de accionistas, juntas directivas
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 8 of 19
       6


                  y presidencia de las sociedades mercantiles PDVSA
                  América S.A. y PDVSA Caribe S.A., a los fines de la
                  designación de las juntas directivas y demás
                  administradores de las empresas filiales de estas
                  sociedades constituidas en el extranjero.

       Artículo 4. La junta administradora ad-hoc tendrá todas las
       funciones que corresponden a la asamblea de accionistas, junta
       directiva y presidencia de PDVSA, y especialmente, de PDVSA
       Petróleo, S.A., a los fines de ordenar transferencias bancarias en
       cuentas a nombre de esas sociedades mercantiles, y/o solicitar a
       terceros que realicen pagos en su nombre, únicamente para el pago
       de intereses o capital de bonos emitidos por PDVSA. El presidente
       de la junta administradora ad-hoc firmará todos los documentos
       necesarios para el ejercicio de esta facultad.

       A tales fines, la junta administradora ad-hoc solamente podrá
       efectuar tales pagos previo control de la Asamblea Nacional de
       conformidad con el artículo 36 del Estatuto que rige la transición a la
       democracia para restablecer la vigencia de la Constitución de la República
       Bolivariana de Venezuela.

       Artículo 5. La junta administradora ad-hoc, en coordinación con el
       procurador especial designado por el Presidente encargado de la
       República, ejercerá la representación legal de PDVSA y sus
       empresas filiales en el extranjero, en los términos siguientes:

                  1.      La representación legal únicamente podrá ejercerse
                  para la mejor defensa de los derechos e intereses de esas
                  sociedades mercantiles, sin que tal facultad les permita
                  celebrar actos y contratos de disposición sobre activos de
                  filiales de PDVSA constituidas en el exterior.         Tal
                  atribución no podrá ejercerse para la representación en
                  reclamaciones o disputas judiciales o extrajudiciales.

                  2.     De manera especial, la junta administradora ad-hoc
                  asumirá todas las facultades y poderes de las asambleas
                  de accionistas, juntas directivas y presidencia de PDV
                  Caribe, S.A. y PDVSA América, S.A., a los fines de
                  representar a esas sociedades en los convenios
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 9 of 19
       7


                  internacionales de cooperación energética y otros
                  acuerdos internacionales similares celebrados con
                  anterioridad, a los fines indicados en el presente artículo.
                  Especialmente, en ejercicio de tales facultades, la junta
                  administradora ad-hoc quedará facultada para ejercer la
                  representación legal de PDVSA Caribe, S.A., en los
                  siguientes casos:

                    a) La adquisición coactiva o cualquier decisión
                    similar adoptada por el Gobierno de Jamaica en
                    relación con la participación de PDV Caribe, S.A. en la
                    empresa mixta Petrojam Ltd. (Petrojam).

                    b) Todas las decisiones relacionadas con la
                    participación de PDV Caribe, S.A. en la sociedad
                    Refinería Dominicana de Petróleo PDV, S.A.
                    (Refidomsa PDV, S.A.), constituida en República
                    Dominicana.

                  3.    Esta representación legal será ejercida por el
                  Presidente de la junta administradora ad-hoc, de
                  conformidad con el presente Decreto.

       Artículo 6. Mientras se mantenga la usurpación de la presidencia de
       la República, y de conformidad con el Estatuto que rige la transición a
       la democracia para restablecer la vigencia de la Constitución de la
       República Bolivariana de Venezuela, se suspenden todos los derechos y
       poderes que corresponden a la asamblea de accionista, junta
       directiva y presidencia de PDVSA y sus empresas filiales
       constituidas en Venezuela existentes o designadas después del 10 de
       enero de 2019, así como los derechos y poderes que corresponden al
       Ministerio del sector de hidrocarburos, y en general, a cualquier otro
       Ministerio, órgano o ente que pueda actuar como órgano de
       adscripción y representante de la República en la asamblea de
       accionistas de PDVSA y sus filiales constituidas en Venezuela.

       Artículo 7. La junta administradora ad-hoc ejercerá las atribuciones
       aquí conferidas de manera autónoma e independiente, siguiendo
       únicamente criterios técnicos, orientados a la gestión eficiente de las
       filiales directas e indirectas de PDVSA constituidas en el extranjero.
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 10 of
                                      19
      8


      En consecuencia, la junta administradora ad-hoc se abstendrá de
      seguir lineamientos políticos o partidistas y no adoptará decisión
      alguna que incida en la gerencia y operación de las filiales directas e
      indirectas de PDVSA constituidas en el extranjero. En especial, la
      junta administradora ad-hoc no adoptará ninguna decisión que
      permita el uso de recursos o activos de estas filiales en beneficio de
      la República. Las empresas filiales de PDVSA constituidas en el
      extranjero adoptarán las disposiciones de gobierno corporativo que
      aseguren su autonomía e independencia.


                            CAPÍTULO II
            DE LAS COMPOSICIÓN Y DECISIONES DE LA JUNTA
                     ADMINISTRADORA AD-HOC


      Artículo 8. La junta administradora ad-hoc de PDVSA y sus
      empresas filiales constituidas en el Venezuela está conformada por
      nueve (9) miembros designados por el Presidente encargado de la
      República bajo el control de la Asamblea Nacional, de conformidad
      con el Estatuto que rige la transición a la democracia para restablecer la
      vigencia de la Constitución de la República Bolivariana de Venezuela.
      Podrán ser removidos por decisión del Presidente encargado.

      Artículo 9. La junta administradora contará con un Presidente
      designado entre sus miembros, a los fines de representar a la junta
      administradora frente a terceros, incluso, para la suscripción de los
      actos y documentos necesarios para el ejercicio de los derechos que
      corresponden a PDVSA y sus empresas filiales, y en especial, para la
      firma en cuentas bancarias y demás documentos a los fines previstos
      en el artículo 4.

      Artículo 10.     La junta administradora quedará válidamente
      constituida para deliberar cuando cuente con la presencia de al
      menos cinco (5) de sus miembros, y sus decisiones de adoptarán por
      mayoría de votos de los presentes. Las reuniones podrán efectuarse
      por medios informáticos.

      Artículo 11. La representación judicial y extra-judicial de
      PDVSA y sus filiales directas e indirectas, incluidas aquellas
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 11 of
                                      19
      9


      constituidas en el extranjero, corresponderá exclusivamente al
      Procurador Especial designado en los términos del artículo 15 del
      Estatuto que rige la transición a la democracia para restablecer la vigencia
      de la Constitución de la República Bolivariana de Venezuela y la Ley
      Orgánica de la Procuraduría General de la República.



                            CAPÍTULO III
              DEL RÉGIMEN ESPECIAL DE CITGO PETROLEUM
                           CORPORATION


      Artículo 12.       De conformidad con el artículo 34, numeral 3, del
      Estatuto que rige la transición a la democracia para restablecer la vigencia
      de la Constitución de la República Bolivariana de Venezuela, y de
      conformidad con el artículo 3 del presente Decreto, PDV Holding,
      Inc., Citgo Holding Inc., y Citgo Petroleum Corporation, no actuarán
      bajo el control de ningún órgano o ente del Poder Ejecutivo
      Nacional usurpado hoy día por el régimen de Nicolás Maduro,
      incluyendo a PDVSA y a sus empresas filiales. En consecuencia:

           1.     Se suspenden temporalmente los derechos que
           corresponden a PDVSA como único accionista de PDV
           Holding, Inc. Como resultado de lo anterior, las sociedades
           mencionadas en este artículo no atenderán ninguna orden,
           instrucción, comunicación o directriz dictada por PDVSA a
           través de su asamblea de accionistas, junta directiva o
           presidente.

           2.     Se suspenden temporalmente las potestades que el
           Ministerio competente del sector de hidrocarburos pueda
           ejercer sobre las sociedades mencionadas en este artículo, en su
           condición de órgano de adscripción de PDVSA.

           3.    Mientras dure la usurpación de la presidencia de la
           República, PDV Holding Inc. no podrá realizar pago de
           dividendos o de ninguna otra naturaleza a PDVSA, ni podrá
           otorgar garantía alguna sobre activos de su propiedad, a favor
           de PDVSA o cualquier tercero que PDVSA designe.
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 12 of
                                      19
      10




           4.     Mientras dure la usurpación de la presidencia de la
           República, la representación de PDVSA como accionista de
           PDV Holding Inc. será ejercida por la junta administradora ad-
           hoc de PDVSA.

      Artículo 13.       Se ratifica que, de conformidad con el artículo 34,
      numeral 3, del Estatuto que rige la transición a la democracia para
      restablecer la vigencia de la Constitución de la República Bolivariana de
      Venezuela, la Asamblea Nacional, el Presidente de la Asamblea
      Nacional actuando como encargado de la Presidencia de la
      República, y cualquier órgano por éste designado, incluyendo a la
      junta administradora ad-hoc, no podrán adoptar ninguna decisión
      que incida en el giro comercial cotidiano de PDV Holding Inc. y sus
      filiales, incluyendo Citgo Petroleum Corporation.

      A estos fines, el “giro comercial” abarca las decisiones ordinarias de
      la gerencia y operaciones de esas sociedades y en especial, de Citgo
      Petroleum Corporation. Por lo tanto:

            1.    No podrá adoptarse ninguna decisión que directa o
            indirectamente, designe o influya en la designación de los
            órganos ejecutivos de estas sociedades. En especial, la junta
            directiva de Citgo Petroleum Corporation tendrá autonomía
            para la designación y remoción de los órganos de
            administración, oficiales, ejecutivos y demás trabajadores de
            esa compañía de conformidad con sus normas corporativas.

            2.    No podrá adoptarse ninguna decisión que directa o
            indirectamente incida en los contratos celebrados y ejecutados
            por esas sociedades y en especial por Citgo Petroleum
            Corporation.

            3.    No podrá adoptarse ninguna decisión que directa o
            indirectamente permita el uso o beneficio de activos de esas
            sociedades y en especial de Citgo Petroleum Corporation, por
            parte de las autoridades legítimas del Gobierno venezolano.

            4.    No podrá adoptar, ni aprobar, ninguna decisión que
            afecte el patrimonio, o de alguna manera modifique en
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 13 of
                                      19
      11


            términos más onerosos, la estructura patrimonial de PDV
            Holding Inc., sin perjuicio de su posible restructuración para
            la mejor defensa de los intereses del Estado como accionista
            final de control.


                                CAPÍTULO IV
                           DISPOSICIONES FINALES




      Artículo 14.      Se ratifica la validez de todas las decisiones
      adoptadas por la junta administradora ad-hoc designada el 8 de
      febrero de 2019. Los nuevos integrantes de esa junta serán
      designados por el Presidente encargado bajo el control de la
      Asamblea Nacional, de acuerdo con el Estatuto que rige la transición a
      la democracia para restablecer la vigencia de la Constitución de la
      República Bolivariana de Venezuela.

      Artículo 15.     Las ilegítimas disposiciones derivadas del Decreto
      N° 3.368 publicado en la Gaceta Oficial N° 41.776 de 12 de abril de
      2018 y en la Resolución N° 115, publicada en la Gaceta Oficial N°
      41.474 de 4 de septiembre de 2018, no se aplicarán a las materias
      aquí referidas, al ser resultado del inconstitucional y fraudulento
      estado de excepción impuesto en Venezuela desde enero de 2016.
      Las disposiciones del presente Decreto se aplicarán de manera
      preferente y exclusiva a las disposiciones contenidas en los Estatutos
      Sociales de PDVSA y sus filiales, y de cualquier otro Decreto,
      documento constitutivo o estatutos relacionados con las materias
      aquí tratadas.


      Artículo 16.     Las disposiciones aquí establecidas regirán
      mientras persista la usurpación de la presidencia de la República.


      Artículo 17.    Se designan como integrantes de la junta
      administradora ad-hoc a las siguientes personas: Simón Antúnez.
      Gustavo J. Velásquez, Carlos José Balza, Ricardo Alfredo Prada,
      Luis Pacheco, Claudio Martínez, León Miura, María Lizardo y
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 14 of
                                      19
      12


      Alejandro Grisanti, venezolanos, titulares de las cédulas de
      identidad número 1.550.440, 4.506.173, 9.966.565, 4.588.284,
      4.518.157,  3.511.923,   4.712.768,   4.360.127    y   6.976.369,
      respectivamente. Como Presidente actuará Luis Pacheco.

      Dado en el Palacio Federal Legislativo, en Caracas, a los cuatro (4)
      días del mes de abril de 2019. Años 208° de la Independencia y 159°
      de la Federación.


                    JUAN GERARDO GUAIDÓ MÁRQUEZ
                              Presidente
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 15 of
                                      19




                           '(&5((12 
               (English Translation of Relevant Excerpts)
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 16 of
                                      19




                        CERTIFICATION OF TRANSLATION


     I, AURA M. COLMANNI, hereby certify under penalty of perjury that I hold a
     Master’s Degree in Translation from Sorbonne University (E.S.I.T.), Paris, France;
     that I am competent to translate from Spanish into English; and that the translation
     of the attached document is true and accurate to the best of my abilities.




     _________________________________
     AURA M. COLMANNI - Translator


     601 Massachusetts Ave, NW
     Washington, D.C., 20001

     April 9, 2020
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 17 of
                                      19
                                                                  [Translation]



                      INTERIM PRESIDENCY OF THE BOLIVARIAN
                             REPUBLIC OF VENEZUELA

     _________________________________________________________________________

     Decree Nº 3                       Caracas, April 4, 2019


                         JUAN GERARDO GUAIDÓ MÁRQUEZ
        President of the National Assembly and Interim President of the Republic



     In execution of powers resulting from Article 233, Article 236, Numerals 1, 2 and
     11, and Article 333 of the Constitution; in accordance with the provisions of Article
     14, Article 15, Letter “a” and Article 34 of the Statute Governing the Transition to
     Democracy to Restore the Validity of the Constitution of the Bolivarian Republic of
     Venezuela; Articles 103, 108 and 118 of the Public Administration Organic Law; and
     Article 30 of the Hydrocarbons Organic Law,

                                         WHEREAS

     On February 8, 2019, an ad-hoc Managing Board was created for Petróleos de
     Venezuela, S.A. (PDVSA) to represent PDVSA, as shareholder of PDV Holding,
     Inc., in the appointment of Citgo Petroleum Corporation’s new Board of Directors;

                                         WHEREAS

     Subsequent to the creation of the ad-hoc Managing Board, it became obvious that
     new measures had to be implemented to protect Venezuelan State assets abroad,
     directly or indirectly controlled by PDVSA, in order to comply with the provisions
     of the Statute Governing the Transition to Democracy to Restore the Validity of the
     Constitution of the Bolivarian Republic of Venezuela;

                                         WHEREAS

     The protection of Venezuelan assets abroad is at risk due to the kleptocracy and
     predatory policies employed by the regime usurping the Presidency of the
     Republic. Said assets abroad are required to promote economic recovery and
     handle a complex humanitarian crisis;



     US:164717549v1
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 18 of
                                      19
                                                                  [Translation]


                                               WHEREAS

     The regime usurping the Presidency of the Republic continues to illegitimately
     retain control over national bodies that enable compliance with Venezuelan legal
     formalities. However, under the Statute that governs the transition to democracy to
     restore the validity of the Constitution of the Bolivarian Republic of Venezuela, Article 15,
     Letter “a”, and pursuant to Article 34 of said Statute, the National Assembly is
     fully empowered to authorize the appointment of an ad-hoc Managing Board, to
     assume the direction and management of State companies and, in general, to
     implement any measure required to control and protect State company assets;

                                               WHEREAS

     To comply with the above, we must reorganize the ad-hoc Managing Board created
     on February 8, 2019, , and grant it new powers and duties.


     I issue the following:


           DECREE ON SPECIAL RULES TO REGULATE THE AD-HOC
           MANAGING BOARD OF PETRÓLEOS DE VENEZUELA, S.A.
                    (PDVSA,) AND ITS SUBSIDIARIES


                                CHAPTER I
         POWERS OF THE AD-HOC MANAGING BOARD OF PETRÓLEOS DE
              VENEZUELA, S.A. (PDVSA) AND ITS SUBSIDIARIES

                                           *      *       *

     Article 5. The ad-hoc Managing Board, in coordination with the Special Attorney
     appointed by the Interim President of the Republic, shall legally represent PDVSA
     and its subsidiaries abroad, under the following terms:

            1.     Legal representation shall only be exercised to better defend the
            rights and interests of said commercial companies It shall not be exercised
            to enter into contracts regarding the assets of PDVSA subsidiaries
            incorporated abroad, or to dispose of said assets. Such power shall not be
            exercised for representation in judicial or extrajudicial claims or disputes.




                                                      2
Case 1:18-cr-20685-KMW Document 191-3 Entered on FLSD Docket 04/24/2020 Page 19 of
                                      19
                                                                  [Translation]

           2.     In particular, the ad-hoc Managing Board shall assume all powers
           granted to Shareholders' Meetings, Boards of Directors and Chairmen of
           PDV Caribe, S.A. and PDVSA América, S.A., to represent said companies in
           international energy cooperation agreements and other similar
           international agreements previously entered into, pursuant to this Article.
           Particularly, under such powers, the ad-hoc Managing Board shall be able to
           legally represent PDVSA Caribe, S.A., in the following cases:

                 a) A coercive acquisition, or any similar decision, by the Government
                 of Jamaica with regard to PDV Caribe, S.A. stockholding in the
                 Petrojam Ltd. (Petrojam) joint venture.

                 b) Any decision related to PDV Caribe, S.A.’s stockholding in
                 Refinería Dominicana de Petróleo PDV, S.A. (Refidomsa PDV, S.A.),
                 a joint venture incorporated in the Dominican Republic.

           3.   Legal representation shall be exercised by the Chairman of the ad-hoc
           Managing Board, in accordance with this Decree.

                                     *      *       *

                        JUAN GERARDO GUAIDÓ MÁRQUEZ
                                   President




                                                3
